Motion Granted and Amended Order filed December 14, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-01065-CV
                                     ____________

       IN RE ALERE WOMEN’S & CHILDREN’S HEALTH, LLC, Relator



                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                    127th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2010-09334



                       AMENDED STAY ORDER

       On December 12, 2011, relator, Alere Women & Children’s Health LLC, filed a
petition for writ of mandamus. See Tex. Gov’t Code § 22.221. Relator asks this court to
order the Honorable R. K. Sandhill, Judge of the 127th District Court of Harris County, to
set aside his order dated December 12, 2011, entered in trial court cause number
2010-09334, styled Adam Cortez, Individually and as Next Friend of Angela Cortez v.
Alere Women’s & Children’s Health, LLC. Relator claims that the trial court abused its
discretion in striking relator’s expert witnesses on the issues of negligence and causation.

       Relator has also filed a motion for a temporary stay of the trial court’s order and all
proceedings below. See Tex. R. App. P. 52.8(b), 52.10. It appears from the facts stated
in the petition that relator’s request for relief requires further consideration and that relator
will be prejudiced unless immediate temporary relief is granted.

       On December 13, 2011, we therefore granted relator’s motion and ordered the trial
court’s order issued December 12, 2011, and all proceedings in trial court cause number
2010-09334, styled Adam Cortez, Individually and as Next Friend of Angela Cortez v.
Alere Women’s & Children’s Health, LLC, STAYED until a final decision by this court on
relator’s petition for writ of mandamus, or until further order of this court.

       In addition, the court requested the real party in interest, Adam Cortez, Individually
and as Next Friend of Angela Cortez, to file a response to the petition for writ of mandamus
on or before 5:00 p.m., Thursday, December 15, 2011.

       On December 14, 2011, on the parties’ agreed motion, , we issue this AMENDED
ORDER MODIFYING OUR STAY for the limited purpose of allowing Judge Sandill to
excuse the jurors who were empanelled on December 12, 2011, pending resolution of this
proceeding.

                                            PER CURIAM



Panel consists of Chief Justice Hedges and Justices Brown and Christopher.




                                               2